Putnam Global Sector Fund Before you invest, you may wish to review the funds prospectus, which contains more information about the fund and its risks. You may obtain the prospectus and other information about the fund, including the statement of additional information (SAI) and most recent reports to shareholders, at no cost by visiting putnam.com/funddocuments, calling 1-800-225-1581, or e-mailing Putnam at funddocuments@putnam.com. The funds prospectus and SAI, both dated 3/31/10, are incorporated by reference into this summary prospectus. Goal Putnam Global Sector Fund seeks capital appreciation. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares beginning on page 18 of the funds prospectus and in How to buy shares beginning on page II-1 of the funds statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Maximum deferred Maximum sales sales charge (load) (as charge (load) a percentage of original imposed on purchases purchase price or Redemption fee (as (as a percentage of redemption proceeds, a percentage of total Share class offering price) whichever is lower) redemption proceeds) Class A 5.75% NONE* 1.00% Class B NONE 5.00%** 1.00% Class C NONE 1.00% 1.00% Class M 3.50% NONE* 1.00% Class R NONE NONE 1.00% Class Y NONE NONE 1.00% 2 Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total annual fund operating expenses Distri- Acquired Total after bution and fund annual expense service Other operating fund Expense reim- Share Manage- (12b-1) expenses expenses operating reim- bursement class ment fees fees *** *** expenses bursement **** Class A 0.00% 0.25% 0.64% 1.18% 2.07% (0.64%) 1.43% Class B 0.00% 1.00% 0.64% 1.18% 2.82% (0.64%) 2.18% Class C 0.00% 1.00% 0.64% 1.18% 2.82% (0.64%) 2.18% Class M 0.00% 0.75% 0.64% 1.18% 2.57% (0.64%) 1.93% Class R 0.00% 0.50% 0.64% 1.18% 2.32% (0.64%) 1.68% Class Y 0.00% N/A 0.64% 1.18% 1.82% (0.64%) 1.18% * A deferred sales charge of 1.00% on class A shares and of 0.65% on class M shares may be imposed on certain redemptions of shares bought without an initial sales charge. ** This charge is phased out over six years. *** Other expenses are based on estimated amounts for the current fiscal year. Acquired fund operating expenses are based on estimated amounts of the net annual fund operating expenses of the underlying funds for the current fiscal year, which are based on projected net expenses of each underlying fund. The projected net expenses of each underlying fund reflect a new management contract effective January 1, 2010 and Putnam Investment Management, LLCs (Putnam Management) contractual obligation to limit certain of the underlying funds expenses and assume the allocation of the funds assets among the underlying funds as described under Investments, risks, and performance  Investments below. **** Reflects Putnam Managements contractual obligation through March 31, 2011 to reimburse the fund for certain other expenses (not including brokerage, interest, taxes, investment-related expenses, payments under distribution plans, and extraordinary expenses). This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the funds operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above, which includes the reimbursement of one-time offering costs. Your actual costs may be higher or lower. 3 Share class 1 year 3 years Class A $712 $1,033 Class B $721 $1,015 Class B (no redemption) $221 $715 Class C $321 $715 Class C (no redemption) $221 $715 Class M $539 $967 Class R $171 $563 Class Y $120 $409 Portfolio turnover The fund pays transaction-related costs when it buys and sells securities (or turns over its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the funds shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The funds portfolio turnover rate will be available after the fund completes its first fiscal year. Investments, risks, and performance Investments We allocate the funds assets among eight Putnam global sector funds to provide exposure to sectors of the global market in approximately the same proportions as the sector weightings in the MSCI World Index. Each underlying fund is a non-diversified fund concentrating in the market sector specified in its name, and each invests mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that we believe have favorable investment potential. Each underlying fund may invest in emerging markets and engage in short sales of securities. We seek to rebalance the funds allocations quarterly to remain in alignment with the index. The following table shows what the funds approximate allocations would have been based on recent sector weightings of the MSCI World Index: 4 Approximate Approximate allocation as of allocation as of Underlying fund 10/31/09 Underlying fund 10/31/09 Putnam Global Putnam Global Consumer Fund 19.69% Technology Fund 11.58% Putnam Global Putnam Global Financials Fund 21.13% Telecommunications Fund 4.45% Putnam Global Health Putnam Global Care Fund 9.95% Utilities Fund 4.58% Putnam Global Putnam Global Natural Industrials Fund 10.33% Resources Fund 18.30% We may also invest in money market instruments or an affiliated money market fund for cash management. Risks It is important to understand that you can lose money by investing in the fund. Our allocation of investments among the underlying funds may hurt performance. In addition, the funds performance is subject to the risks that may affect the performance of the underlying funds, which are as follows. The prices of stocks in an underlying funds portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. International investments traded in foreign currencies carry the risk of the adverse impact of exchange rates on values. International investments may carry risks associated with potentially less stable economies or governments, such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation. Emerging-market securities can be illiquid. An underlying funds use of derivatives may increase these risks by, for example, increasing investment exposure or, in the case of many over-the-counter instruments, by being illiquid because of the potential inability to terminate or sell derivatives positions. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. An underlying funds policy of concentrating on a limited group of industries and an underlying funds non-diversified status, which means the underlying fund invests in fewer issuers, can increase the underlying funds vulnerability to common economic factors and may result in greater losses and volatility. An underlying funds use of short selling may result in losses if the securities appreciate in value. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 5 Performance Performance information for the fund will be available after the fund completes a full calendar year of operation. Your funds management Investment advisor Putnam Investment Management, LLC Portfolio manager Andrew S. Matteis, Head of Large-Cap Equity Research, portfolio manager of fund since 2010 Purchase and sale of fund shares You can open an account, purchase and/or sell fund shares, or exchange them for shares of another Putnam fund by contacting your financial advisor or by calling Putnam Investor Services at 1-800-225-1581. When opening an account, you must complete and mail a Putnam account application, along with a check made payable to the fund, to: Putnam Investor Services, P.O. Box 8383, Boston, MA 02266-8383. The minimum initial investment of $500 is currently waived, although Putnam reserves the right to reject initial investments under $500 at its discretion. There is no minimum for subsequent investments. You can sell your shares back to the fund or exchange them for shares of another Putnam fund any day the New York Stock Exchange is open, either through your financial advisor or directly to the fund. Shares may be sold or exchanged by mail, by phone, or online at putnam.com. Some restrictions may apply. 6 Tax information The fund normally distributes any net investment income and any net realized capital gains annually. These distributions will be taxed as ordinary income or as capital gains, unless the shares are held through a qualified retirement plan. Financial intermediary compensation If you purchase the fund through a broker/dealer or other financial intermediary (such as a bank or financial advisor), the fund and its related companies may pay that intermediary for the sale of fund shares and related services. Please bear in mind that these payments may create a conflict of interest by influencing the broker/dealer or other intermediary to recommend the fund over another investment. Ask your advisor or visit your advisors Web site for more information. Additional information, including current performance, is available at putnam.com/funddocuments, by calling 1-800-225-1581, or by e-mailing Putnam at funddocuments@putnam.com. 7
